DISCIPLINARY PROCEEDINGS
PER CURIAM.
Respondent, Orscini L. Beard, pled guilty in federal court to one count of making a false declaration under penalty of perjury in his personal bankruptcy proceeding in violation of 18 U.S.C. § 152. On October 6, 1989, he was sentenced to be imprisoned for a term of 27 months, supervised probation for two years, and a fine of $103,-421.35. The fine was reduced to $50,000.00 upon remand after an appeal. See U.S. v. Beard, 913 F.2d 193 (5th Cir.1990).
On petition of disciplinary counsel, this Court ordered respondent suspended from the practice of law pending further orders of the Court, pursuant to Rule XIX, § 19. The court further ordered that disciplinary proceedings be instituted in accordance with Rule XIX, §§11 and 19. See Disciplinary Counsel v. Orscini L. Beard, 570 So.2d 450 (La.1990).
Following hearings before Hearing Committee No. 1 and the Disciplinary Board, the Board filed its report, recommending disbarment. Respondent filed an opposition urging that a lesser discipline be imposed. Oral argument was presented by the parties.
After review of the Board’s report, the extensive well-articulated findings of the Hearing Committee, and the record, we conclude that the gravity of the offense committed by respondent, viewed in light of mitigating circumstances, does not warrant disbarment. The maximum three-year suspension is a more appropriate discipline.

DECREE

Accordingly, it is ordered that respondent, Orscini L. Beard, be and he is hereby suspended from the practice of law for a period of three years to run from the date of his interim suspension by this Court, November 15, 1990. All costs of these proceedings are assessed to the respondent.
SUSPENSION ORDERED.
DENNIS and LEMMON, JJ., dissents with reasons.